Citation Nr: 0503820	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-00 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a cervical spine 
disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1967 to December 1975 (Army), and from April to 
October 1976 (Navy).  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision by the Oakland, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a November 1999 
statement of the case (SOC) the RO, among other things, noted 
that service connection had been previously denied for 
cervical disc disease, but denied service connection for this 
disorder upon de novo review.  Although the RO adjudicated 
this issue on the merits, the Board is required to determine 
whether new and material evidence has been presented when a 
claim has been previously disallowed based upon the same 
factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  For this reason, the Board has characterized the 
issue as stated.  A videoconference hearing was held before 
the undersigned in November 2004.  At the hearing the veteran 
was advised that he had 60 days abeyance(more if requested) 
to submit additional evidence, specifically, a medical 
opinion.  He has neither submitted additional evidence, nor 
requested additional time to do so.  


FINDINGS OF FACT

1.  In an unappealed May 1979 rating decision, the RO denied 
service connection for cervical disc disease based on 
findings that service medical records showed neither cervical 
injury nor treatment for cervical complaints, and that the 
cervical disc disease was not related to the veteran's 
service-connected lumbar disc disease.  

2.  Evidence received since the May 1979 rating decision does 
not tend to show a cervical spine injury in service or a 
nexus between the veteran's cervical spine disability and his 
service-connected low back and/or feet disabilities; does not 
bear directly and substantially upon the matter of service 
connection for a cervical spine disorder; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  At a November 2004 hearing before the undersigned the 
veteran testified that he was self-employed.  

4.  The veteran's service-connected low back and bilateral 
foot disabilities are rated 50 percent combined, and are not 
so disabling as to prevent him from maintaining substantially 
gainful employment consistent with his education and 
experience.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a cervical 
spine disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).

2.  The criteria for establishing entitlement to TDIU are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA applies in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
duty to assist provisions of the VCAA regarding scheduling 
examinations and/or obtaining a medical opinion do not apply 
until a previously denied claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Furthermore, 38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective for claims filed on or after August 29, 2001.  The 
instant claim to reopen was filed before that date, and the 
new definition does not apply.  The VCAA also eliminated the 
concept of a well-grounded claim.  [The law also provided 
that under certain circumstances claims that were denied as 
not well grounded and became final during the period from 
July 14, 1999, to November 9, 2000, were to be re-adjudicated 
as if the denial had not been made.]  In September 2003 the 
RO advised the veteran of the VCAA, and later in December 
2003 re-adjudicated on the merits the claim for service 
connection for cervical disc disease (which in May 1999 was 
as not well grounded).  [Note 1979 rating decision.]

The veteran was notified why his claims were denied in the 
May 1999 rating decision and in a November 1999 SOC.  A 
September 2003 letter (after the decision appealed; the VCAA 
was not enacted in 1999), mentioned "VCAA," and informed 
the veteran what evidence was needed to establish service 
connection, and of his and VA's respective responsibilities 
in claims development.  The letter advised the veteran that 
he had up to one year to submit additional evidence in 
support of his claims.  A July 2003 supplemental SOC (SSOC) 
informed the veteran what evidence was necessary to establish 
his claim for unemployability benefits.  The SSOC also 
outlined pertinent VCAA provisions.  Everything submitted by 
the veteran to date has been accepted for the record, and 
considered.  

As to notice content (and specifically that he should submit 
everything pertinent), the September 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was needed to establish 
service connection (and by inference what the veteran should 
submit).  A December 2003 SSOC (which addressed both issues 
currently on appeal), at page 3, advised him to "provide any 
evidence in [his] possession that pertains" to his claims.  
He has received all essential notice, and is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA and private 
treatment records.  He has not identified any pertinent 
records outstanding.  VA's duties to assist, including those 
mandated by the VCAA, are met.  While the duties to arrange 
for a VA examination or obtain a medical opinion do not 
attach to a petition to reopen a previously denied claim 
until the claim is reopened, there is certain evidence 
(outlined in 38 C.F.R. § 3.159(c)(1)(2)(3)) that must be 
secured.  That has been done.  

Factual Basis

Service medical records, including the reports of medical 
examinations afforded the veteran in October 1967, December 
1969, December 1975, and March 1976, make no mention of 
complaints, findings, or diagnosis of cervical spine 
disability.  The veteran did indicate on December 1975 that 
his "back" had bothered him for the past 2 1/2 years.  He did 
not specify the location, i.e., lumbar, dorsal, etc., or 
mention "neck".  

On May 1977 VA examination the veteran complained of 
backache, with pain radiating down into his left leg.  
Cervical spine examination showed normal range of motion.  
Lumbosacral sprain was diagnosed.  

A January 1979 VA hospital summary shows that the veteran 
underwent an anterior cervical discectomy.  He reported 
symptoms related to a sore neck beginning in August 1978 
without point tenderness together with a history of trauma.  
His past medical history showed no previous neck problems.  

A March 1979 VA progress note shows that the veteran was 
"doing well" status post anterior cervical discectomy.  

In March 1979 the appellant submitted a claim seeking service 
connection for a cervical spine disorder.

Service connection for cervical disc disease was denied by 
the RO in May 1979; the RO found that the veteran's service 
medical records were negative for cervical injury or 
treatment for cervical disc disease related complaints, and 
that there was no relationship between the cervical disc 
disease and the veteran's lumbar spine disability.  The 
veteran was notified of this decision in June 1979, and did 
not appeal it.  

A January 1995 private medical record shows complaints of 
left shoulder pain.  Cervical arthritis was diagnosed.  A 
March 1995 private X-ray report reflects several cervical-
spine related disorders.  A May 1995 private pathology report 
includes a diagnosis of herniated disc at C5-6.  

An August 1998 letter from a private physician indicates that 
the veteran had chronic degenerative disc disease of the 
lumbosacral and cervical spine segments.  He was also noted 
to suffer from chronic foot pain, with metatarsal head 
resections bilaterally and reoccurring calluses.  The 
physician added that flare-ups associated with the veteran's 
foot disease with increased pain worsened the symptoms 
associated with the veteran's low back pain (and vice versa).  

A lay statement from a former fellow serviceman, dated in 
October 1998, notes that the veteran suffered from headaches, 
neck, and back problems from 1973 to 1975.  Another lay 
statement, also submitted by a former Army service member of 
the veteran, dated in November 1998, states that the veteran 
suffered from headaches, neck pain, and lower back problems 
during service.  He added that the veteran had back problems 
since approximately March 1972.  

The veteran indicated in March 1999 that he has been 
unemployed since June 1998.  

A May 1999 VA neurosurgery outpatient treatment note shows 
that the veteran, unemployed, was seen for a routine six 
month evaluation.  Two anterior cervical surgeries (1979 and 
1995) were noted.  Cervical spondylosis was diagnosed.  

The RO again denied service connection for cervical disc 
disease in May 1999.  It was noted that the veteran did not 
appeal a prior decision of May 1979 which had denied service 
connection for cervical disc disease.  The veteran perfected 
a timely appeal to the May 1999 decision.
An October 2003 VA progress note shows that the veteran 
indicated that his neck pain was about the same.  Chronic 
pain of the neck and back was diagnosed.  

The veteran testified in November 2004 that disorders of his 
feet and low back [both service-connected] were caused by his 
Army service.  See page three of hearing transcript.  He 
noted that he was first treated for neck complaints following 
service.  See page four of hearing transcript.  He argued 
that his low back and/or feet disorders could have caused his 
cervical spine problems.  See page 6 of hearing transcript.  
The veteran also testified that he requested unemployability 
benefits because at the time he submitted his claim he was 
physically unable to work.  He added that he later started 
his own business, a Quiznos (r) sandwich franchise.  See page 8 
of hearing transcript.  He added that he did the business-
related paperwork, inventories, and food ordering.  See page 
9 of hearing transcript.  He testified that he worked as a 
cashier at his business for only about 1 1/2 hours per day (due 
to physical limitations), and that he then daily performed 
the other duties (paperwork and food ordering).  See page 12 
of hearing transcript.

Law and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Certain chronic disabilities 
including, as here pertinent, arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Cervical Spine Disorder

As noted, in May 1979 the RO denied service connection for 
cervical disc disease, based essentially on a finding that 
such disability was not shown to be related to service or to 
the veteran's service-connected low back disorder.  The 
unappealed May 1979 decision is final.  38 U.S.C.A. § 7105.  
The claim may not be reopened unless new and material 
evidence is received.  Id.; 38 U.S.C.A. § 5108

As service connection for a cervical spine disorder (to 
include disc disease) was denied because such disability was 
not shown to be related to service or to his service-
connected low back disability, for new evidence to be 
material in this matter, it would have to tend to relate the 
veteran's cervical spine disorder to either his service or to 
his low back disorder.  

The evidence received since 1979 consists essentially of 
private and VA medical records, which include various 
cervical spine diagnoses.  This evidence is "new" in the 
sense that it was not before the RO at the time of the May 
1979 decision.  However, the medical records simply confirm a 
fact that is not in dispute.  They show that the veteran has 
a cervical spine disorder, something that was well-
established in May 1979.  What they do not tend to do is to 
in any way relate the current cervical spine disorder to the 
veteran's service or to his service-connected low back 
disorder.  The records also do not tend to relate the 
veteran's cervical spine disorder to his service-connected 
disorder of the feet (as he also claims).  The above-
mentioned August 1998 private medical letter, while noting 
that flare-ups associated with the veteran's foot disease 
with increased pain worsened symptoms of his low back 
disability (and vice versa), did not relate the veteran's low 
back or foot disorders to his cervical spine disorder.  Thus, 
the medical records do not relate to the unestablished fact 
necessary to substantiate the claim, and do not raise a 
reasonable possibility of substantiating the claim.  As 
cervical spine arthritis was not manifested within one year 
of discharge from service, presumptive service connection 
also is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding the veteran's own assertions that his cervical 
spine problems are related to his service-connected low back 
and foot disabilities, such lay statements are not competent 
evidence because medical nexus is a matter requiring medical 
expertise (which he lacks).  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board acknowledges that the veteran's representative in 
October 2004 requested that the appellant be afforded a VA 
examination in order so that a nexus opinion could be 
obtained.  See VA Form 646.  Likewise, in the course of the 
veteran's November 2004 hearing, that same representative 
again requested that the veteran be given a VA examination so 
that an opinion could be obtained as to whether the veteran's 
[service-connected] back and feet disorders caused his neck 
problems.  As noted above, the duty to assist provisions of 
the VCAA regarding scheduling examinations and/or obtaining a 
medical opinion do not apply until a previously denied claim 
has been reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  As the 
instant previously denied claim has not been reopened, such 
an examination has not been scheduled as requested.  

In sum, while some of the evidence received since the May 
1979 rating decision may be new, none is material, and the 
claim may not be reopened.

TDIU

The veteran also asserts, in essence, that he is unable to 
maintain employment due to his service-connected 
disabilities.  He has three service-connected disabilities:  
low back (40%), right foot (10%), and left foot (10%).  The 
combined rating is 50 percent.  Temporary total ratings have 
been assigned for convalescence following foot surgery.  
Therefore, the veteran does not meet the percentage 
requirement of 38 C.F.R. § 4.16(a) for a TDIU rating (single 
disability 60 percent or combined disabilities 70 percent).  
However, as noted above, he may still be entitled to such 
benefits, on an extraschedular basis, under 38 C.F.R. § 
4.16(b).

Concerning the veteran's employment history as well as the 
medical evidence of record regarding his ability to work, in 
March 1999 the veteran informed VA that he was unable to 
work, and that he had not worked since June 1998.  More 
recently, he testified before the undersigned in November 
2004 that he owned his own business (sandwich shop franchise) 
and that he worked, albeit on a part-time basis as the 
cashier.  He added that his job duties also entailed 
performing business-related paperwork, handling inventory-
related tasks, and ordering food.  In essence, the record 
shows that the veteran is [self] employed, with 
accommodations for his disability.  No medical evidence on 
file includes an opinion concerning the veteran's ability (or 
inability) to work due to service-connected disability.

The veteran's service-connected disabilities do result in 
significant impairment, and such is reflected in their 
ratings.  The record does not demonstrate that the service-
connected disabilities (low back and feet) prevent him from 
maintaining gainful employment consistent with his education 
and experience.  As noted, he is able to manage his sandwich 
shop.  Accordingly, the Board finds that the evidence is 
against an extraschedular grant of a TDIU rating.  38 C.F.R. 
§§ 3.340, 4.16.    


ORDER

The appeal to reopen a claim of service connection for a 
cervical spine disorder is denied.

TDIU is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


